Citation Nr: 0419185	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-187 32A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

Service for the appellant's spouse has been verified as being 
with the new Philippine Scouts from August 1946 to May 1949.  
Appellant's spouse died in July 1988.

This appeal arises from a December 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


FINDINGS OF FACT

1.  Service of the appellant's spouse has been verified by 
the service department as being with the new Philippine 
Scouts from August 1946 to May 1949.  Appellant's spouse died 
in July 1988.

2.  By decision in January 1999, the Board denied the 
appellant's claim for whether she had basic eligibility for 
nonservice-connected death pension benefits; the decision is 
final.  

3.  Evidence received since the January 1999 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of basic eligibility for nonservice- connected death 
pension benefits.  


CONCLUSIONS OF LAW

1.  The January 1999 Board decision, which denied entitlement 
to basic eligibility for nonservice-connected death pension 
benefits is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1103 (2003).

2.  The evidence received since the January 1999 Board 
decision is not new and material, and the claim for this 
benefits is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 
(Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In any 
event, considering all the foregoing authorities as 
applicable to this case, the Board finds that the 
requirements of the VCAA have been satisfied in this matter.

The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board notes 
here that the VCAA letter was sent to the appellant in July 
2003.  Moreover, in the VCAA letter and a July 2003 statement 
of the case, the appellant was effectively furnished notice 
of the types of evidence necessary to substantiate her claims 
as well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio, supra.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, certificate of marriage and 
certificate of death, and numerous statements from the 
appellant.  All evidence requested by the appellant that VA 
obtain has been incorporated into the record.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the appellant of the information 
and evidence necessary to substantiate the claim.  
Consequently, where there has been substantial compliance 
with the new legislation and the new implementing regulation, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to veteran in developing the facts 
pertinent to her claims is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159(b).  

Qualifying Service

The appellant is claiming non-service connection death 
pension benefits.  In her claim, the evidence must establish 
that her husband had qualifying service.  Eligibility for VA 
benefits is based on statutory and regulatory provisions that 
define an individual's legal status as a veteran of active 
military service.  38 U.S.C.A. §§ 101(2), 101(24) (West 
2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  The appellant claims VA 
non-service connection death pension benefits as a veteran's 
spouse.  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that the individual upon 
whose service benefits are sought is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Service must be certified 
as qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2003).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.41.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

New and Material Evidence

In the April 1999 Board decision, the appellant's claim for 
basic eligibility for nonservice-connected death pension 
benefits was denied.  The April 1999 Board decision is final.  
38 U.S.C.A. § 7104(b).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the appellant's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received prior to the January 1999 Board 
decision included a copy of a May 1949 Certificate of 
Honorable Discharge.  This Certificate identified the 
appellant's spouse as a Private First Class with the 
Philippine Scouts.  The National Personnel Records Center 
(NPRC) certified that appellant's spouse had recognized 
service from August 1946 to May 1949.  His last grade, rate 
or rant and organization was certified to be that of a 
Private First Class, "Hq. Co. 657th Engr. Survey Bn., PS."  
The evidence also included statements from appellant where 
she asserted that the regulations were incorrectly applied in 
her case and that there was obvious error of fact or law.  
Essentially, appellant argued that she was entitled to 
nonservice-connected death pension as the surviving spouse 
under the law.  

In the January 1999 decision, the appellant's claim was 
denied by the Board on the basis that appellant's deceased 
spouse, as a veteran of the new Philippine Army from August 
1946 to May 1949, did not have qualifying service for 
nonservice-connected pension benefits under the law.  The 
Board relied on the above information in making its 
determination.  

Evidence received since the January 1999 Board decision 
includes numerous statements from the appellant.  Appellant 
also provided copies of the procedural history of her case 
and recited regulations and laws that she believed to be 
pertinent to her claim.  Similar to the case before the Board 
decision in January 1999, appellant is not disputing the 
findings from the NPRC that her husband served the New 
Philippine Army from August 1946 to May 1949.  She is 
asserting that she is entitled to nonservice-connected death 
pension benefits based upon her husband's service between 
August 1946 to May 1949.  Appellant essentially contends that 
her husband is a veteran of the United States Armed Service 
as defined by the regulations and that prior decisions refer 
to her husband as a veteran.  

Upon review, evidence provided subsequent to the January 1999 
Board decision  does not demonstrate recognized service so as 
to confer eligibility for VA death pension benefits.  She has 
provided no new evidence that raises a reasonable possibility 
of substantiating her claim.  As noted above, only service 
department records can establish if and when a person was 
serving on qualifying active service.  Venturella, supra; 
Cahall, supra.  No new service department records have been 
provided by appellant to reopen the claim.  The record 
contains no evidence that her spouse had recognized service 
that confers eligibility for death pension benefits.

As for the appellant's contentions, she made similar claims 
that her husband is a veteran and that the law confers to her 
eligibility for nonservice-connected death pension benefits.  
These statements are not material as they are cumulative and 
redundant.  Moreover, the record does demonstrate that her 
husband has recognized for his service and as her spouse, she 
is entitled to the benefits for such service under the law.  
Moreover, the evidence of record, as it was at the time of 
the January 1999 Board decision and as it is today, does not 
show recognized service so as to confer eligibility for VA 
death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.7(p), 3.40(b) and (c).  As such, the evidence received 
subsequent to the January 1999 Board Decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim.  
38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to basic eligibility for nonservice-
connected death pension benefits, the appeal is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



